CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 1 Of 17

IN TI-IE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll
MATTRESS FIRM, INC., et al.,l Case No. 18-12241 (CSS)
Debtors. (Jointly Administered)

Ref. Docket No. 39

 

 

SECOND OMNIBUS ORDER (I) AUTHORIZING DEBTORS TO
(A) REJECT CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL

REAL PROPERTY AND (B) ABANDON CERTAIN PERSONAL PROPERTY

IN CONNECTION THEREWITH AND II GRANTING RELATED RELIEF
Upon the motion (the “Mo_tion”)z of Mattress Firm, Inc. and its affiliated debtors and
debtors in possession in the above-captioned chapter ll cases (collectively, the “_D§b_tg_r_s”) for
entry of an order (this “Q_r_@”) (i) authorizing the Debtors to (a) reject the Leases set forth on
Schedule 1 attached hereto and (b) abandon the Remaining Property, each effective as of the
Rejection Date (as defined below) and (ii) granting related rclief, all as more fully set forth in the
Motion; and the Court being able to issue a final order consistent with Article III of the United
States Constitution; and venue of this proceeding and the Motion being proper pursuant to
28 U.S.C. §§ 1408 and 1409; and appropriate notice of and the opportunity for a hearing on the
Motion having been given and it appearing that no other or further notice need be provided; and

this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court; and all objections, if any, to the Motion having

 

l The last four digits of Mattress Firm, Inc.’s federal tax identification number are 6008. The Debtors’ mailing
address is 10201 S. Main Street, Houston, Texas 77025. Due to the large number of Debtors in these chapter 11
cases, which are being jointly administered, a complete list of the Debtors and the last four digits of their federal tax
identification numbers is not provided herein. This information may be obtained on the website of the Debtors’
noticing and claims agent at http://dm.epiql l.com/MattressFirm or by contacting counsel for the Debtors.

2 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.

 

 

 

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 2 Of 17

been withdrawn, resolved or overruled; and the relief requested in the Motion being in the best
interests of the Debtors’ estates, their creditors and other parties in interest; and this Court having
determined that the legal and factual bases set forth in the Motion establish just cause for the
relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is
HEREBY ORDERED THAT:

l. The Motion is GRANTED as set forth herein.

2. The Leases set forth on the attached Schedule 1 are hereby rejected, pursuant to
sections lOS(a) and 365(a) of the Bankruptcy Code and Bankruptcy Rules 6006 and 6007,
effective with respect to each Lease as of the later of (a) October 31, 2018 and (b) the date on
which the Debtors surrender possession of the Closing Store to the Lease counterparty by
notifying the affected Lease counterparty in writing thereof and (i) turn over the store keys, key
codes, or security codes, if any, to the Lease counterparty or (ii) notify the affected Lease
counterparty in writing that the store keys, key codes, or security codes, if any, are not available

and that the Lease counterparty may re-key the store (each such rejection effective date, the

65

Rejection Date”).

3. The Debtors are authorized, but not directed, to abandon any Remaining Property
located at the Closing Stores subject to the Leases, in the Debtors’ sole discretion, free and clear
of all liens, claims, encumbrances and rights of third parties, with such abandonment being
effective as of the Rejection Date. The Lease counterparties are authorized to dispose of any
Remaining Property without further notice or any liability to the Debtors or any third parties and
without waiving any claims against the Debtors. The automatic stay is modified to the extent

necessary to allow the disposition of any Remaining Property.

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 3 Of 17

4. Within two business days after entry of this Order, the Debtors shall serve a copy
of this Order and the attached Schedrule 1 on the Lease counterparties.

5. If a Lease counterparty wishes to assert a claim arising from the rejection of the
Lease, the Lease counterparty shall file a proof of claim with the Debtors’ claims and noticing
agent before the deadline specified in the Notice of Effective Date to be filed by the Debtors with
the Court. The Notice of Effective Date will be made available, together with other documents
relating to lease rejections, on the website maintained by the Debtors’ claims and noticing agent,
at http://dm.epiql l.com/MFLeaseRejection. If a Lease counterparty fails to timely file a proof
of claim, the Lease counterparty shall be forever barred from asserting a claim for damages
arising from the rejection of` the applicable Lease and from participating in any distributions
made in connection with these chapter ll cases on account of such claim. Proofs of claim and
instructions for submission may be obtained at http://dm.epiql l.com/MFLeaseRejection.

6. Notwithstanding the relief granted in this Order and any actions taken pursuant to
such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or
amount of any particular claim against a Debtor entity; (b) a waiver of the Debtors’ or any other
party-in-interest’s rights to dispute any particular claim on any grounds; (c) a promise or
requirement to pay any particular claim; (d) an implication or admission that any particular claim
is of a type specified or defined in this motion; (e) a request or authorization to assume any
agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or
limitation of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy Code or
any other applicable law; or (g) a concession by the Debtors or any other party-in-interest that

any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to this motion are

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 4 Of 17

valid and the Debtors and all other parties-in-interest expressly reserve their rights to contest the
extent, validity, or perfection, or to seek avoidance of all such liens.

7. By entry of this Order, the Debtors do not waive any claims that they may have
against any Lease counterparty, whether or not such claims arise under, are related to the
rejection of, or are independent of the Leases.

8. Nothing herein shall prejudice the rights of the Debtors to argue that any of the
Leases were terminated prior to the Petition Date; that any claim for damages arising from the
rejection of the Leases is limited to the remedies available under any applicable termination
provision of such Lease; or that any such claim is an obligation of a third party and not that of
the Debtors or their estates.

9. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b)
because the relief granted in this Order is necessary to avoid immediate and irreparable harm to
the Debtors’ estates.

lO. Notice of the Motion shall be deemed good and sufficient notice of such Motion,
and the requirements of Bankruptcy Rule 6004(a) and the Local Rules of Bankruptcy Practice
and Procedure of the United States Bankruptcy Court for the District of Delaware are waived by
such notice.

ll. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order
are immediately effective and enforceable upon its entry.

12. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Motion.

13. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation and enforcement of this Order.

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 5 Of 17

Dated: Uc[.Zfz ,2018 FM?A '
Wilmington, Delaware /

CHRISTOPHET{ S. SONTCHI
CHIEF UNITED STATES BANKRUPTCY JUDGE

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 6 Of 17

§¢.!1¢_‘11£¢;.1_

Leases

 

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 7 Of 17

Schedule 11

    

PRQPERTY Ar)r) t

1_ loan Kevorkian 467 East Shaw Ave,

 

1207 W. Fremont Avenue The Sleep Train, Inc. Fresno,
Fresrro, CA, 93711 CA 937]0
'2_ loomis J. Grossman, Jr. Foundation, Inc.,
Richard A. Grossman Foundation, Inc.,
Robert C. Baker Foundation, Inc., and WLR 172 North King Street
Northampton B, LLC Sleepy’s, LLC Route 5,
c/o Gibraltar Management Co., Inc. Northampton, MA 01060

150 White Plains Road

Tarrytown, NY, 10591

 

3_ Joseph L. Tamsberg
Jackson Square Forest Drive LLC
1122 Bamwell Street
Columbia, SC, 29201

106 Percival Road, Ste
Mattress Firm, Inc. 100,
Columbia, SC 29206

 

4_ Judith Erdberg
87 Via Navarro Sleepy’s, LLC
Greenbrae, CA, 94904

3400 North 5th Street,
Reading, PA 19605

 

5_ KB Melrose LLC
3271 Judy Lane Mattress Firm, Inc.
Lafayette, CA, 94549

1413 W. North Ave,
Melrose Park, IL 60160

 

6_ KFT Enterprises No. 4, LP

c/o KFT Management, Inc.

11620 Wilshire Boulevard, Suite 420 ST San Diego, LLC
ATTN: Mark Kaplan

Los Angeles, CA, 90025

9095 Central Ave,
Montclair, CA 91763

 

7 _ Kloss Organization, LLC . .
c/03231 Route 1 Lawrenceville,LLc Slee ,S LLC Sfj:e§;:r¥x;:l:‘k%
P.o.B0x197 py ’ p’

Pine Brook, NJ, 0705 8 08648

 

8. KMPW Center LLC
4669 Southwest Freeway Suite 830 Mattress Firm, Inc.
Houston, TX, 77027

349 S. Mason Rd,
Katy, TX 77450

 

9. KNA Partners
550 Waugh Drive Mattress Firm, Inc.
Houston, TX, 77019

6429 Westheimer Road,
Houston, TX 77057

 

 

 

 

 

 

 

l The inclusion of a Lease on this list does not constitute an admission as to the executory or non-executory nature of
the Lease, or as to the existence or validity of any claims held by the counterparty or counterparties to such Lease.

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 8 Of 17

 

 

 

 

 

 

 

 

 

 

 

1(), LaFox Properties Partnership
c/o Murray Properties, lnc
473 Dunhum Reed, suite 290 Mattress Firm, lue. S;ll?h}§“‘ii:l§‘;;‘:’”
ATTN: Ellen Gellegher g ’
St. Charles, IL, 60174
11_ Lake Sanford Properties, LLC
c/o Atlas Partners, LLC Mattress Fi I 695 Towne Center Blvd,
55 E. Meuree street, suite 2910 m “°' sauferd, FL 32772
Chicago, IL, 60603-5 843
12_ Lakesrde Profess1onal Bulldlng, LLC 1970 NW Federal
c/O A 0 R Holdmgs Mattress F irm Inc Hi hwa
2381 sw Cturiege Hill reneee, Uuit 103 " ‘ StuangFL 3¥£;994
Palm City, FL, 34990 ’
13_ Lawrenceville Properties 222, LLC 7381 Rivers Ave., Ste 102,
21 Katie’s Pond Road Mattress Firm, Inc. North Charleston, SC
Princeton, NJ, 08540 29406
14_ LB & MB lnvestments LLC
c/o Skyline Seven . 1290 Johnson Ferry Rd,
RE 800 Mt. vemiu Highway NE, suite 425 Mattress F“`m’ 1“°' Meriette, GA 30068
Atlanta, GA, 30328
15_ Leroy Dodson Investments, LLC
c/o Gibson Smith Realty Co. Slee ,S LLC 1809 Sardis Road N,
r 100 Keuilwerth Avenue, suite 200 Py ’ charlotte NC 28270
Charlotte, NC, 28204
]6, Liberty Marts, LLC
3651 Mars Hill Road, S-100 Mattress Firm Inc 4139 Fort Campbell Blvd,
ATTN: Kevin Price ’ ' Hopkinsville, KY 42240
Watkinsville, GA, 30677
]7_ Madison Nampa LLC ,`
141 Front Street N. Mattress Firrn, Inc. 163;]:::' M;l;c;l;g;;Vay
Issaquah, WA 98027 pa’
18. Mamm°th R°°k LLC . 14900 N. Pima Reed, ste.
c/o The Terraden Corporatlon . ,
. Mattress Frrm, mc. 101,
229 Avenue 1, Sulte 300 Scott d le AZ 85260
Redeude Beeeh, CA, 90277 5 a ’
19_ Manchester Commons, LLC

 

c/o G. J. Grewe, Inc.
639 Gravois Bluffs Blvd., Suite D
ATTN: Jill Doerr
Fenton, MO, 63026

 

Mattress Firm, Inc.

 

14169 Manchester Road,
Suite C,
Ballwin, MO 63011

 

 

 

 

 

  

CaS€ 18-12241-CSS DOC 437

Market Square Shopping Center LLC

Filed 10/29/18

Page 9 of 17

;.. tommy stowage

 

 

 

 

 

 

 

 

 

 

 

 

20.
c/o Palmarium Retail Management . 2121 N' Clyboum Ave"
q Mattress Frrm, Inc. A-4
3460 North Broadway Street Chica 0 IL 60614
chieage, IL, 60657 g ’
21_ Market Town Center Owner, LLC
4400 A North Freeway, Suite 900 Mattress Firm, Inc. 2;:5;(;::(1€€]?;;173;;;’
Houston, Tx, 77022 g ’
22_ McComas Associates, LLC
6432 Baltimore National Pike Sl ,S LLC 7911 Belair Road,
ATTN: Michael McComas eepy ’ ' Baltimore, MD 21236
Baltimore, MD, 21228
23_ McPherson Investment Company, LLC 1402 West Ehringhaus
421 B McArthur Drive Sleepy’s, LLC Street,
Elizabeth City, NC, 27909 Elizabeth City, NC 27909
24_ Menard, lnc.
5101 Menard Drive Mattress Firm Inc 786 Randall Road,
ATTN: Properties Division ‘ ’ ` Algonquin, lL 60102
Eau Claire, WI, 54703
25- MF M" Pr°:°`Pe°" .LLC 2 Eest Raud Road Meuut
2165 Louisa Drive .
. Mattress Frrm, Inc. Prospect,
ATTN: Owe“ C' Ewmg Me ut Pres eet IL 60056
Beneeir Beeeh, FL, 33786 “ p ’
26_ Mrckeal L. Dahle Trust 2632 W` 3500 SOuth,
5827 South Cove Creek Lane Mattress F irm ln West Valle Ci UT
ATTN: Mickeal L. Dahle, Trustee ’ C' 841"'1]9 ty’
Murray, UT, 84107
27_ Midland Tyrion, LLC
c/o Centrex Properties, Inc. , 8204 Tryon Woods Drive,
4040 Ed Drive, suite 201 Sleepy S’ LLC Caiy, NC 27er
Raleigh, NC, 27612
28_ Montgomery Acquisition, LP
c/o Wharton Realty Group, Inc. . .
8 Industrial Way East, 2nd Floor Sleepy’s, LLC L;IZI% I;::llle,ivll 17]§2)3
ATTN: lsaac Massry cas ’
Eatontown, NJ, 07724
29_ Morrell Partners LP . .
P.O. Box 2568 Mattress Firm, Inc. 7412 ngston Plke’

 

Knoxville, TN, 37901

 

 

Knoxville, TN 37919

 

 

 
   

CaS€ 18-12241-CSS DOC 437

Morton Village Realty LLC

Filed 10/29/18 Page 10 of 17

 

. PROyERTY~AbDRESS

 

 

 

 

 

 

 

 

 

 

30.
c/o Phillips Intemational Holding Corp. Slee ,S LLC 1040 Old Country Road
295 Mediseu Ave - 2“d Freer py Pieiuview, NY 11803
New York, NY 10017
31_ Murrieta Spectrum, L.P. .
c/o WestMar Property Management, Inc. . 25125 Madlson Ave Ste
,, . . The Sleep Tram, Inc. 103,
41625 Marganta Road, Suite 100 Murrieta CA 92562
Temecula, CA, 92591 ’
32. Narcoossee Acquisitions, LLC
130 South Orange Avenue, Suite 300 Mattress Firm, Inc. 7?£173]:;;€;(§;€2§;2"
Orlando, FL, 32801 ’
33 _ Nare Woodfield LLC
1901 N. Roselle Rd., Suite 650 Mattress Firm Inc 100B E. GolfRoad,
ATTN: Savas Er ’ ' Schaumburg, IL 60173
Schaumburg, IL, 60195
34_ New Osimo LLC 14200 SW 8th St. Suites
P.O. Box 450487 Mattress Finn, Inc. 103 thru 106,
Miami, FL, 33129 Miami, FL 33184
35_ Nidami LLC 6208A Gamers Ferry
304 Indian Trace, Suite 507 Mattress Firm, Inc. Road,
Weston, FL, 33326 Columbia, SC 29209
36_ North Baltimore Realty Associates
c/o Goodrnan Properties, Inc. 1619 Grant Avenue Grant
636 Old York Road, 2nd Floor Sleepy’s, LLC Plaza, Suite 1,
ATTN: Bruce A. Goodman Philadelphia, PA 19115
Jenkintown, PA, 19046
37. NPP Development LLC
One Patriot Place Srlee ,S LLC 388 Patriot Place,
ATTN: President Py » Foxboro, MA 02035
Foxborough, MA, 02035
38. Nunes Califomia Properties LLC
c/o Smith Commercial Management LLC Mattress F. I 1137 S Mannheim Rd,
18640 sutter Beulevurd, Suite 300 “'m’ “°' Westehester, IL 60154
Morgan Hill, CA, 95037-8110
39, OCG Alpha Development, LLC
c/o Osbome Capital Group 6267 Wilson Mills Rd.,
7670 Tyler Boulevard Mattress Firm, Inc. Highland Heights, OH
ATTN: Lance F. Osborne 44143

 

Mentor, OH, 44060

 

 

 

 

 

 
   

 

 

LANDLORD AND

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 11 01 17

.PRQ¥ER#¥'.Y

 

 

 

 

 

 

 

 

 

 

 

c/o VenturePoint
4685 MacArthur Court, Suite 375
Newport Beach, CA, 92660

 

DBESS
4()_ OJB/A.TRE JV, LC
c/o RecycLand LLC Mattress Discounters :I;m§gv;{a;rymt]:§:§
8101 Glenbrook Road, Suite B Operations LLC Stegrhn yVA 2016’4
Bethesda, MD, 20814 g’
41' One Mile West’ LLLP 6600 Baltimore National
c/0 Fedder Management Corp Slee ,S LLC Pike Suite P
10096 Red Ruu Beuieverd, suite 300 py ’ ' Catonsvil’le MD ims
Owings Mills, MD, 21117 ’
42_ Pacific Square LLC _
c/o Windfall Plaza Management . 4300 E` N(.J'W York St`
Mattress Frnn, Inc. Suite A,
4360 East New York Street Aurora IL 60505
Aurora, lL, 60504 ’
43_ Passage Realty, Inc.
c/o PM Realty Group . 19325 Gulf Freeway,
1560 west Bey Atea Blvd., suite 290 Mattress F"m’ l“°' webstet, Tx 77598
Friendswood, TX, 77546
44_ Peachtree, LLC
620 South White Horse Pike, Suite A Slee ,S LLC 80 South Whitehorse Pike,
ATTN: Michelle Lucca Py > Hammonton, NJ 08037
Hammonton, NJ, 08037
45 ' Pecan Retall I’ LLC 9860 lower Buckeye Road,
275 S Beverly Dr, Ste 212 .
. Mattress Frrm, Inc. Ste F-100,
ATTN: Trevor Smith Toueson AZ 85353
Beverly Hill, CA, 90212 ’
46_ Phil G. Ruffin
P.o.Bex17087 Mattress Fitm, rue. ::,?C:i':‘§l; I;;’§§’S
Wichita, KS, 67209 ’
47~ PMAT Algi°rs Plaza’ LLC 4100 Geuetai DeGeulle
c/o Property One, Inc. .
Mattress Frrrn, Inc. Dr., Ste. 1,
3500 N. Causeway Blvd., Ste. 600 New Orleans LA 70131
Metairie, LA, 70002' ’
48' Pot(.>mac 2017’ LLC. 217 Oak Lee Drive Suite
c/o Herdenberg Propertles Sl ,
eepy s, LLC 24,
234 Closter Dock Rd Ranson WV 25438
Closter, NJ, 07624 ’
49_ PT X, LLC

Mattress Firm, Inc.

 

4600 Hoffrnan Blvd,
Hoffrnan Estates, IL 60173

 

 

    

C<)UNTERPARTY»LANDLC l 1 AND

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 12 01 17

   

 

 

 

 

 

 

 

 

 

 

 

 

ADWSS
50- Q“emad° Pa““ers LLC 14601 North seettsdere Rd,
17929 N. 99th Street .
Mattress Frnn, Inc. Ste 125,
ATTN: leff S°a“l°“ seettsdare Az 85254
Scottsdale, AZ, 85255 ’
51 _ R.S. Shopping Center Associates LLLP
c/o Maryland Financial Investors Mattress Discounters 1445 Rock Spring Road,
2800 Quarry Lake Drive, Suite 340 Operations LLC Bel Air, MD 21014
Baltiinore, MD, 21209
52_ Ramco Gateway, LLC 919 Lakeland Park Center
31500 Northwestern Highway, Suite 300 Mattress Firm, Inc. DR #370,
Farrnington Hills, MI, 48334 Lakeland, FL 33809
53_ Ramiro Hermosilla, Trustee of the Ramiro
Hermosilla Trust Dated 8/813
3121 Riddle Road Mattress Firm, Inc. Sg:glflt:rs,li;e;;(l)\;’
ATTN: Ramiro Hermosilla, 0 ’
San Jose, CA, 95117
54_ Ravenswood lndistrual Building, LLC, dba
Water Tower Plaza
c/o Mid America Asset Management Mattress Firm Inc 1569 N. State Route 50,
Company, Inc. ’ ` Bourbonnais, lL 60914
One Parkview Plaza, 9th Floor
Oakbrook Terrace, IL, 60181
5 5 _ Ravenwood Shopping Center LLC
c/o Saul Holdings LP Slee ,S LLC 912C Taylor Avenue,
7501 wisconsin Ave, suite 1500 p-`/ ’ rewseu, MD 21286
Bethesda, MD, 20814
56_ Regency Centers, L.P.
c/o Regency Centers Corporation
One lndependent Drive, Suite 114 Mattress Firm, Inc. zoogyé:iyb&u;%;?ze"
Attn: Lease Administration 1 go’
Jacksonville, FL, 32202-5019
57 _ River Pointe Retail, Ltd.
12651 Bu'at Ferest Dr., suite 300 . 2040° S°“‘h""est Freeway’
. Mattress Frrm, Inc. Ste. 100,
A'l`TN: Cmdy Creed R. h d TX 77479
Houston, TX, 77077 ‘° mon ’
58_ Riverstone Plaza, LLC .
1407 Fannin Street Mattress Firrn, Inc. M. 5710.};1.‘%}“¥§(] ,6/’7459
Houston, TX, 77002 155°““ ‘ty’
59_ Rockvale Vehicles LLC
c/o Wharton Realty Group, Inc. Slee , LLC 35 Willowdale Drive,
8 Industrial Way East, 2nd Floor py S’ Lancaster, PA 17602
Eatontown, NJ, 07724

 

 

 

CaS€ 18-12241-CSS DOC 437

Filed 10/29/18 Page 13 of 17

 

 

 

 

 

 

 

 

 

 

6()_ Rockwall Village S/C, Ltd.
16475 Dallas Parkway, Suite 800 Mattress Firm Inc 537 East1-30,
ATTN: Property Management - Retail ’ ` Rockwall, 'l`X 75087
Addison, TX, 75001
61 _ Route 40 LLC .
15942 shady Gteve Road sieepy’s, LLC lplr:gevrlv:§t §§§11‘7%§
Gaithersburg, MD, 20877 ’
62_ Roxbury Partners Tempe, LLC
P.o. Bex 6650 Mattress Fitm, rue. ‘¥;5!: § §§‘;151;§’2
Beverly Hills, CA, 90212-6650 p ’
63_ Rt. 28 Trust
352C S. Broadway . q
ATTN: Corey Garabedian & Paul Mattress Firm, Inc. JOJ-C South Bro,,adway’
. Salem, NH 05079
Garabedran Jr.
Salem, NH, 03079
64_ RTG Fumrture Corp of Georg1a 3045 North Dug Gap Road
c/o Seaman Development Corp. .
. . 7 Mattress Frrm, Inc. SW,
400 Perrmeter Center Terrace7 Suite 800 Dalton GA 30720
Atlanta, GA, 30346 ’
65, S2 Stonebridge Associates LLC
c/o Stewart Commercial Management LLC 141 Stonebridge Plaza
6842 Elm Street, Suite 202 Sleepy’s, LLC Ave,
Attn: George W. Stewart, IV chhmond, VA 23225
McLean, VA, 22101
66_ Sam Holly Springs, LLC
c/o Suburban Management .
. , 7248 GB Alford Hrghway,
289 INDEPENDET;(;(:)E Boulevard, Surte Sleepy s, LLC Holly Springs’ NC 27540
Virginia Beach, VA, 23462
67 _ SC MOTA Associates Limited Partnership
d/b/a Mall of the Americas
c/o SC MOTA Associates limited 7703 West Flager Street.,
partnership Mattress Firm, Inc. Ste. B,
340 Royall Poinciana Way; Suite 316 Miami, FL 33144
ATTN: Greg Moross
Palm Beach, FL, 33480
68_ SC Windsor Square, LLC

 

340 Royal Poinciana Way, Suite 316
ATTN: Greg Moross
Palm Beach, FL, 33480

 

Mattress Firm, Inc.

 

9901 E. Independence
Blvd,
Matthews, NC 28105

 

 

 

 

CaS€ 18-12241-CSS DOC 437

 

Filed 10/29/18 Page 14 of 17

 

 

 

 

 

 

 

 

 

 

 

69_ Scarafoni Associates NC, Inc.
c/o Coldwell Banker Commercial SCP Slee ,s LLC 8201 Market Street,
1430 Commonwealth Drive, Suite 102 py ’ Wilmington, NC 28411
Wilmington, NC, 28403
70. Schererville Main Street, LLC
c/o Cloverleaf Group . .25 US Route 41,
666 Dundee Rd., suite 901 Mattress F“`m’ I“°' seheretvilie, IN 46375
Northbrook, IL, 60062-2735
71- SCT Washmgt°“ Cross‘.“g’ LLC 2907 washington Rd. 1310
c/o Foundry Commercral LLC .
. Mattress an, Inc. 4-402,
420 S. Orange Ave, Sulte 950 Au usta’ GA 30909
tlondo, FL, 32801 g
72_ Shawnee Covenant Group, LLC 15830 Shawnee Mission
17000 Red Hill Avenue .
Mattress Frrm, Inc. Pkwy,
ATTN: Real Estate Department Shawnee KS 662]7
lrvine, CA, 92614 ’
73_ Shoppes at ijers Edge LLC 4335 East 82nd Street, Ste
1900 Avenue of the Stars, Suite 2400 Mattress Finn, Inc. 107,
Los Angeles, CA, 90067 Indianapolis, IN 46250
74. Shrewsbury Properties Group LLC 472 Shrewsbury Commons
47 Latlmore Way ,
. Sleepy s, LLC Avenue,
ATTN: Lours Hubberrnan Shrewsbu PA 17361
owings Mills, MD, 21117 ’y’
7 5_ Sllas Creek Crossing Assoclates, LLC 3274 Silas Creek Parkway
c/o Zaremba Group, LLC , .
. Sleepy s, LLC Sulte #33-36,
14600 Detrort Avenue #1500 W.nst _S l NC 27103
Lokewood, oH, 44107 ‘ 0“ a emi
76_ South Broadway Development Co, LLP
c/o Crosbie Management Services Mattress Firm In 10398 Reed St. 200,
2000 S. Colorado Boulevard, Suite 110 ’ c` Westrninster, CO 80021
Denver, CO, 80222
77 _ South Ortega Land Trust
c/o Sleiman Enterprises 6337 Roosevelt Blvd, Ste
1 Sleiman Parkway, Suite 270 Mattress Firm, Inc. 1,
ATTN: Chief Operating Officer Jacksonville, FL 32244
Jacksonville, FL, 32216-4977
7 8_ Spirit MT Broadview IL, LLC

 

c/o Spirit Realty Capital Inc.
16767 North Perimeter Dr, Suite 210
ATTN: Portfolio Servicing
Scottsdale, AZ, 85260

 

Mattress Firm, Inc.

 

7550 Broadview Village
Square, Ste 7600C,
Broadview, IL 60155

 

 

 

 

-i_f77

    

79.

comity mfmean

 

STR Fund X, LLC
3600 Birch Street, Suite 130
ATTN: Lyle Scheppele
Newport Beach, CA, 92660

Mattress Firm7 Inc.

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 15 01 17

1335 S Alma School Rd,
Ste 101,
Mesa, AZ 85210

 

80.

Surprise lnvestments, LLC
c/o Ryan Companies US, Inc.
50 South Tent Street, Suite 300
ATTN: Property Management
Minneapolis, MN, 55403

Mattress Firm, Inc.

2320 E. Lincoln Highway
#109,
New Lenox, lL 60451

 

81.

'1` Peninsula LMJ VA, LLC

16600 Dallas Parkway, Suite 300

Dallas, TX, 75248

Mattress Firm, lnc.

4400 Kilgore Avenue,
#1-105
Hampton, VA 23666-2060

 

82.

Tay-Ku (CR), LLC

c/o Olive Real Estate Management

Services, LLC
102 N. Cascade Ave, Suite 250
Colorado Springs, CO, 80903

Mattress Firm, Inc.

1785 E. Cheyenne
Mountain Blvd.,
Colorado Springs, CO
80906

 

83.

TCB-Oaks, LLC

c/o Newport Capita1 Holding, LLC

350 N. LaSalle, Suite 700
ATTN: Shannon Wofford
Chicago, IL, 60654

Mattress Firm, Inc.

1600 West 16th Street
Suite 123,
Oak Brook, 1L 60523

 

84.

Thaler Realty Corp.
1 Hollow Lane, Suite 107
Lake Success, NY, 11042

Sleepy’s, LLC

5121 Avenue U,
Brooklyn, NY 11234

 

85.

The Center at Stone Drive, LLC

1550 Highway 126
ATTN: KD Moore
Bristol, TN, 37620

Mattress Firm, Inc.

1704 E Stone Rd, Ste. 102,
Kingsport, TN 37660

 

86.

The Commons at Willowbrook, Inc.
5910 North Central Expressway

Attn: Hilary Burch
Dallas, TX, 75231-6437

Mattress Firm, Inc.

7592 FM1960,
Houston, rx 77070

 

 

87.

 

The Connie Quarre Trust
c/o VenturePoint
4685 MacArthur Ct Suite 375
Newport Beach, CA, 92660

 

Mattress Firm, Inc.

 

2405 Lincoln Highway,
New Lenox, IL 60451

 

 

 

 

_+

CaS€ 18-12241-CSS DOC 437

 
   

Filed 10/29/18 Page 16 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

88_ The Connie Quarre Trust, date July 30,
C/O Vel 9£:epoint 2049 West Grand ijer
n .
. Mattress Frrm, Inc. Avenue,
4685 MacArthur Ct., Suite 375 Okemos’ MI 48864
Constance C. Moses, as Trustee
Newport Beach, CA, 92260
89_ The Original Georgia F amin Company, 7601 North Point Parkway’
Inc' Mattress Firm Inc #A
4555 Mansell Road, Suite 120 ’ ' Al haretta’ GA 30009
Aiphatette, GA, 30022 p
90. The TSG GRAT #6, LLC
c/o Gladstone Development Corp. , 1462 Hylan Blvd,
287 Bownion Avenue Sleepy S’ LLC staten leland, NY 10305
Purchase, NY, 10577
91. Third Generation, LLC
6035 W. Gross Point Road Mattress Firm, Inc. 02535'66 50§66;:;13
Niies, rL, 60714 g ’
92- TMGN m’ LL§ 5733 state Hwy 121 ste
P.O. Box 795745 .
. Mattress Frrm, Inc. 200,
ATTN: R°“ A‘”‘e“ The Colon Tx 75056
Danes, Tx, 75379 y’
93- T°m & Pa“l L°pes , 243 Us Highwsy 46 west,
253 Rt. 46 West Sleepy s, LLC Saddle Brook NJ 07663
Saddlebrook, NJ, 07663 ’
94_ Trojan Development Associates 111
c/o C&H Development Co 10340 North Scottsdale
43 Panoramic Way Mattress Firrn, Inc. Rd.,
ATTN: Basil Christopoulos Scottsdale, AZ 85254
Walnut Creek, CA, 94595
95_ TS Log Cabon-Macon, LLC 4696 Log Cabin Drive, Ste
1550 Timothy Road, Suite 203 Mattress Firrn, Inc. A,
Athens, GA, 30606 Macon, GA 31204
96_ TSM Ventures
301 N. Neii street, #400 Mattress Finn, 1ne. 1‘::3 S',Y;‘;’;§§’
Champaign, 1L, 61820 aty’
97. Venture B.G., LLC
100 Painters Mill Road, Suite 900 Slee ,S LLC 3531 Washington Blvd,
ATTN: General Counsel py ’ Halethorpe, MD 21227
Owings Mills, MD, 21117

 

 

 

 

 

 
   

 

CaS€ 18-12241-CSS DOC 437 Filed 10/29/18 Page 17 01 17

 

 

 

raoi>ritift'f”?tnnams§`
98_ Veraz Fondo UNO, LLC
c/o Ciminelli Real Estate Corporation . 5110 Library Road,
50 Fountein Plozs, ste 500 Mattress Fm“’ l“°' Bethel Park, PA 15102
Buffalo, NY, 14202
99_ W_PT Prairie Stone VII LLC

 

c/o Pine Tree Commercial Realty, LLC
40 Skokie Boulevard, Suite 610
ATTN: Property Management
Northbrook, IL, 60062

 

Mattress Firm, Inc.

 

4650 Hoffrnan Blvd,
Hoffrnan Estates, 115 60192

 

 

11

 

